 DOCK BUILDERS,LOCAL 1456453Dock Builders,Shorers,House Movers, Pile Driversand Foundation Workers,Local Union No. 1456,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO and Vibroflotation FoundationCompany and Laborers'InternationalUnion ofNorth America,Local Union No. 343,AFL-CIO'and Local Union No. 825,International Union ofOperating Engineers,AFL-CIO.' Case 22-CD-210the purpose of increasing the load-bearing capacity ofthe soil. During the 12 months preceding the hearing,the Company received approximately $3 million forservices performed in 12 States of the United States.We find that the Company is engaged in commercewithin the meaning of the Act and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATIONS INVOLVEDSeptember29, 1972DECISION AND DETERMINATION OFDISPUTEThe Dock Builders, the Laborers, and the Oper-ating Engineersare labor organizations within themeaning ofthe Act.III.THE DISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,followinga charge filed by Vibroflotation Foundation Compa-ny, hereinafter called the Company,alleging thatDock Builders,Shorers,House Movers, Pile Driversand Foundation Workers, Local UnionNo. 1456,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,hereinafter called the DockBuilders, violated Section 8(b)(4)(D)of the Act. Ahearing was held before Hearing Officer,James J.Pirretti on June 9, 12, 14, and 15,1972. All partiesappearing were afforded full opportunity to be heard,to examine and to cross-examine witnesses, and toadduce evidence bearing upon the issues.Thereafter,the Dock Builders and the Company filed briefs. OnJuly 13, 1972,the Dock Builders moved to reopen therecord to receive allegedly newly discovered evidence.On July 13, 1972,the Company filed a response to theabove motion.The motion is disposedofinfra.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thorityin this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error.They arehereby affirmed.Upon the entire record in this case,the Boardmakes the following findings:I.THEBUSINESSOF THE COMPANYThe Companyis a Pennsylvania corporation en-gaged in the compaction of sand and granular soil for1Hereinafter referred to as Laborers and Operating Engineers,respective-ly.Althoughnotified of the hearing,neither theLaborersnor the OperatingEngineers appeared.A. Background and Facts of the DisputeAt the time of the dispute herein the Company wasengaged as a subcontractor by E. J. Frankel Construc-tion Company to increase the load-bearing capacityof the soil below ground level by simultaneous vi-bration and saturation, known as the "Vibro process"at a construction site in Long Branch, New Jersey.This process requires the use of a special machine,called a vibroflot, which consists of a vibrator sus-pended from the boom of a crane and a built-in waterjet system whereby water is pumped out of the bottomof the machine at a rate faster than it can be absorbedinto the soil. As the heavier granular particles of sandsettle into a more dense mass, the excess water floatsthe finest particles of sand to the surface and washesthem away, allowing the vibroflot to sink into the soiluntil it reaches the desired depth. At that point thevibrator is set in motion and the vibroflot is slowlywithdrawn to the surface. As the sand continues tosettle, additional sand is added from a front-end load-er to fill the void so that when the vibroflot is com-pletely withdrawn the compacted sand has attainedthe desired load-bearing capacity. The Company wasalso using two cranes, one water pump, one electricpower generator, and one front-end loader on the job.The Company employed eight members of theOperating Engineers in the following categories: twocrane operators, two oilers, one pump operator, onegeneral operator, one front-end loader operator, andone lead-engineer foreman who supervised the above-described operators. In addition the Company em-ployed four laborers, two on each crane. The dutiesof the laborers consisted of shoveling sand dumpedfrom the front-end loader into the hole to fill the voidcaused by the "compaction" of granular soil beneaththe surface, moving hoses and cables to keep the rigfrom damaging or running over them, and repairinghoses if they began to leak.The process involved herein was described by the199 NLRB No. 53 454DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany as a soil improvement and treatment pro-cess,rather than a pile-driving process. It is so de-scribed because the technique used actually changesthe character of the soil to increase its load-bearingcapacity, whereas a pile-driving process does not in-crease thesoil'sload-bearing capacity. In the latterprocess, a foreign object, such as wood,steel,or con-crete is driven or placed at a depth undergroundwhere material with sufficient load-bearing capacitycan be found. Dockbuilders are traditionally em-ployed in pile driving but, since the "Vibro process"is not considered a pile-driving process, the Companyhas never employed members of the Dock Builders toperform any of the work on the numerous jobs it hasperformed.On April 19, 1972, the Company commenced op-erations at the site and assigned the work describedabove to members of the Operating Engineers and theLaborers'? On April 25, 1972, Arthur Helt, businessagent for the Dock Builders, visited the jobsite, metwith Michael S. Hapsis, the job superintendent, andasked the latter, "where are the dock builders?" Hap-sis replied "we do not use dock builders, we use labor-ers and operating engineers." Helt then stated that theCompany was engaged in a pile-driving operation,that the work was dockbuilders work, and that theCompany would have to place dockbuilders on thejob, or it could not perform the work.The Company refused Helt's demand to employmembers of the Dock Builders. Thereafter, on April26, 1972, the dockbuilders began picketing the jobsitewith signs which read:NOTICE TO PUBLICTHE WORKING CONDITIONS AND WAG-ES ON THIS JOB OF VIBROFLOTATIONFOUNDATION CO. ARE BELOW STAND-ARDS OF DOCK BUILDERS LOCAL 1456.WE ARE PICKETING TO IMPROVE THESECONDITIONS. THIS SIGN IS NOT MEANTTO IMPEDE INGRESS OR EGRESS TO THEJOB.his equipment from the jobsite.The job was shut down until the general contrac-tor,Frankel, agreed to lease the Company's equip-ment, hire members of the Laborers and OperatingEngineers who had worked for the Company, and hirein addition 10 dockbuilders? The picket line was re-moved and the operation resumed. The 10 dockbuild-ers were assigned to keeping the logs and to assist thelaborers in moving the hoses.B. The Work in DisputeThe dispute arises out of the Company's decisionto award the work involved in the "Vibro process" tomembers of the Operating Engineers and the Labor-ers rather than to members of the Dock Builders. Thework includes guiding the probe (vibroflot), the main-tenance of the cables and hoses, the keeping of thelog, the operation of valves, and the repair work onmachinery at the Long Branch, New Jersey, jobsite.C. Contentions of the PartiesThe Dock Builders contends that: (1) Nojurisdic-tional dispute exists because there are no rival unionsor employee groups claiming the assignment of thework in dispute; and (2) assumingarguendothat therehas been a showing of violation of Section 8(b)(4)(D),industry and area practice establishes that the work inquestion has been performed by dockbuilders and theBoard should award the work in dispute to its mem-bers.The Company contends that the dispute is prop-erly before the Board for determination under Section10(k) and that the record establishes reasonable causeto believe that the Dock Builders has engaged in con-duct violative of Section 8(b)(4)(D) of the Act. TheCompany also contends that the disputed workshould be awarded to members of the Operating Engi-neers and the Laborers and that the award should bemade applicable to the States of New York and NewJersey, or to such other geographical area as theBoard deems proper.As a result of the picketing the job was shut downand Helt told Frankel's officials that the picketswould remain until dockbuilders were employed.Members of the Operating Engineers respected thepicket line, but members of the Laborers did not,indicating they would fight the Dock Builders if thelatter attempted to take over work of laborers. Inaddition the owner of the front-end loader removedD. Applicability of the StatuteBefore the Board may proceed with the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) of the Act has beenviolated.We find no merit to Dock Builders' contentionthat there are no claims for the same work by compet-2The Company is a party to a national agreement with the Operating3The record shows that Respondent Dock Builders Local 1456 suppliedEngineers and had a verbal agreement with the Laborers to abide by thesix dockbuilders and that a sister local in Philadelphia supplied the otherLaborers standard national agreementfour DOCK BUILDERS,LOCAL 1456ing groups of employees and that therefore no juris-dictional dispute exists 4 Contrary to the assertions inthe Dock Builders' brief, the record shows that mem-bers of the Laborers crossed the Dock Builders' picketline because of their desire to continue to perform thework to which they had been assigned but no workcould be performed because members of the Operat-ing Engineers honored the picket line. Moreover, asstated by the Court inN.L.R.B. v. Local 1291, Interna-tionalLongshoremen's Association [Pocahontas Steam-ship Co.],368 F.2d 107 (C.A. 3):5[I]fworkmen, who are entitled to a job under theterms of a labor contract, agree to forego theobligation of working but not the concomitantright to payment, they have not disclaimed anysignificant right.When, as in this case, one groupinsiststhat work, for which another group hascontracted and is being paid, be assigned to it,the fact that both groups are claiming pay for thesame work suffices to create a jurisdictional dis-pute, and it is irrelevant that either group, orboth, may manifest a willingness to take the payand forego the work .6We also find no merit in the Dock Builders' con-tention that the dispute is primary in nature becausethe acts of the Company in refusing to hire dockbuild-ers violated a collective-bargaining contract betweenthe Dock Builders and the Company. The record con-tains no contract in support of such claim. To thecontrary, the testimony is that the Company did nothave a collective agreement with the Dock Builders atthe time of the dispute .7 In any event the Board hasheld that, even though a labor organization seeks anassignmentof work based on a contract, this does notdetract from the jurisdictional nature of the dispute.8We therefore find that there is reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred and that the dispute is properly before theBoard for determination under Section 10(k) of theAct.° International Brotherhoodof ElectricalWorkers, Local Union No. 743,AFL-CIO (Bender & Shoemaker,Inc).185NLRB No 106.5 Enfg. 152 NLRB 676,cert denied386 U.S. 1033.6Hoistingand Portable Engineers,Local No 450 (United Engineers & Con-structors,Inc.),186 NLRBNo. 125,upon which Respondent relies in supportof its contentionthatno jurisdictional dispute exists in the present case, isdistinguishable. In thatcase, the dispute between the employer andthe unionwas essentiallyoverwhether one or two members of the respondent unionshould be employed on a truckThe Board found that in the circumstancesthere were no competing claims to the work between rival groups ofemploy-ees and therefore no jurisdictional dispute existed.7 Respondent'smotion to reopenthe record to receive allegedly newlydiscovered evidence that theCompanywas boundby a collective-bargainingcontract between Respondentand New York Genial Contractors Associa-tion is hereby denied because Respondent has failed to set forthfacts whichwould establish that such evidence was previously unavailableor could nothave been made available at the scheduled hearing by the exerciseof properdiligence.Crew Builders Supply Co,154 NLRB 1747, 1748, In. 1.8 International Longshoremen's andWarehousemen'sUnion andInternation-al Longshoremen's and Warehousemen'sUnion,Local No 19 (American MailLine, Ltd and Mobile Crane Company),144 NLRB 1432, 1439.455E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.91.Certification and collective-bargainingagreementsNone of the labor organizations involved hereinhas been certified by the Board nor is there evidenceindicating that a Board certification covers the disput-ed work.As noted,supra,the Company assigned the workin dispute to its employees who are covered by collec-tive-bargaining agreements with the Operating Engi-neers and the Laborers. The Company had noagreement with the Dock Builders at the time of thedispute herein. Accordingly, we find that this factorfavors the Company's assignment.2.Company and area practiceThe Company has never employed dockbuildersto perform the work in question. The Company hasperformed more than 800 jobs, many of which were inthe New York-New Jersey area, and has always em-ployed only operating engineers and laborers. Indeedthe only times that dockbuilders have ever been em-ployed on a job where the "Vibro process" was in useoccurred on a few j obs where the Company's equipmentwas leased to other employers because of threats by theDock Builders to shut the job down, as was the caseherein, or because a builder was apprehensive aboutlabor trouble with the Dock Builders. We find that com-pany and area practices favor the Company's assign-ment.3. Skills and efficiencyThere is nothing specially skilled about the work indispute that would require the Company to assign it todockbuilders. The work is relatively simple and routineand can be learned by doing it for a few hours. Membersof the Laborers and Operating Engineers have per-formed the work to the Company's satisfaction formany years and the Company desires to continue withthese assignments. Moreover, the Dock Builders' de-mand amounted simply to increasing the number ofmen on the job. According to the testimony of companyofficials, upon analyzing the logs, the employment ofdockbuilders in addition to laborers and operating en-gineers resulted in decreased productivity while sub-9 International Associationof Machinists, Lodge No 1743, AFL-CIO (J.AJones Cpnstruction Company),135 NLRB 1402, 1411 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantially increasing the total cost of labor. Clearly thefactors of skill and efficiency favor the Company's as-signment.F. Conclusions as to theMerits ofthe DisputeUpon considerationof all the pertinent factors inthis case,we shall affirmthe Company's assignment ofthe disputedwork to members of the Operating Engi-neers andthe Laborers.In so doing,we give weight tothe collective-bargaining agreementswith OperatingEngineersand Laborers, to the Company's practice,and to the efficiencyand economy resulting from theCompany'sexclusive use of operating engineers andlaborers.We therefore conclude that the Company'sassignmentshould not be disturbed.In making this determination,we are assigningthe disputed work to the employeesof the Companywho are representedby theOperating Engineers andthe Laborers but not to those unions or their mem-bers.G. Scope ofthe AssignmentThe Company requests that the Board'sdeter-mination apply to work which it expects to obtain in thenear future in the same general area.Because of thehistory ofsimilar controversies,and the likelihood ofthe recurrence of such disputes,our determination willcover assignment of the disputed work whenever theCompany operates in the New York or New Jersey areaand whenever the geographical jurisdictions of theDock Builders coincides with the jurisdiction of the La-borers and the Operating Engineers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in this pro-ceeding,the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees of Vibroflotation FoundationCompany employed as laborers and operating engi-neers who are represented by Laborers'InternationalUnion of North America, Local No. 343, AFL-CIO,and Local Union No. 825, International Union ofOperating Engineers,AFL-CIO,respectively,ratherthan employees represented by Dock Builders, Shor-ers,House Movers,PileDrivers and FoundationWorkers,Local Union No. 1456,United Brotherhoodof Carpenters and Joiners of America,AFL-CIO, areentitled to perform the work involved in the "Vibroprocess" including guiding the probe,maintaining ca-bles and hoses,keeping the log, operating valves, andrepairing hoses and machines.2.DockBuilders,Shorers,House Movers, PileDrivers and Foundation Workers, Local Union No.1456, UnitedBrotherhood of Carpenters and Joinersof America,AFL-CIO,is not entitled,by means pros-cribed by Section 8(b)(4)(D)of the Act, to force orrequire Vibroflotation Foundation Company to as-sign the above work to dockbuilders represented by it.3.Within 10 days from the date of this Order,Dock Builders,Shorers, House Movers, Pile Driversand Foundation Workers,Local Union No. 1456,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, shall notifythe Regional Direc-tor for Region 22, in writing,whether it will refrainfrom forcing or requiring Vibroflotation FoundationCompany,bymeansproscribedbySection8(b)(4)(D), to assign the work in dispute to employeesrepresentedby it,rather than to employees repre-sented by Laborers'InternationalUnion of NorthAmerica, Local Union No. 343, AFL-CIO, and LocalUnion No.825, International Union of Operating En-gineers,AFL-CIO.